Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 1 of 8 Page ID #:3713




   1
   2
   3
   4
   5
   6
   7
                         UNITED STATE DISTRICT COURT
   8                    CENTRAL DISTRICT OF CALIFORNIA
   9
                                              Case No 5:15-CV-02190-CAS-KKx
  10 ALFRED ZAKLIT AND JESSY
     ZAKLIT, individually and on behalf of    CLASS ACTION
  11 all others similarly situated,
  12              Plaintiffs,                 [PROPOSED] ORDER GRANTING
  13                                          PRELIMINARY APPROVAL OF
            vs.
                                              CLASS ACTION SETTLEMENT
  14 NATIONSTAR MORTGAGE LLC
     and DOES 1 through 10, inclusive, and Assigned to the Hon. Christina A. Snyder
  15 each of them,
  16             Defendants.                 DATE:          FEBRUARY 25, 2019
                                             TIME:           8:30 A.M.
  17                                         COURTROOM: 5A
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                  [PROPOSED] ORDER
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 2 of 8 Page ID #:3714




   1         Plaintiff’s Motion for Preliminary Approval of a Class Action Settlement and
   2 Certification of a Settlement Class came on for hearing on February 25, 2019 at 8:30
   3 a.m. before this Court. The Court, having considered the Motion and the Parties’
   4 proposed settlement, grants Plaintiff’s Motion as follows:
   5         1.      The Court has reviewed the terms of the Parties’ Settlement Agreement
   6 and Release (the “Settlement”) and preliminarily finds that the Settlement appears
   7 sufficiently fair, reasonable, and adequate to warrant dissemination of class notice of
   8 the proposed settlement and scheduling a formal fairness hearing. The Court finds
   9 that the Settlement contains no obvious deficiencies and that the Parties entered into
       the settlement in good faith, following arm’s length negotiations between their
  10
       respective counsel. The Court adopts the definitions set forth in the Settlement and
  11
       all defined words or phrases used in this Order shall have the same meaning as in the
  12
       Settlement.
  13
             2.      The Court certifies the following class for settlement purposes only
  14
       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure:
  15
                  “All individuals who, from October 23, 2014 to May 1, 2016,
  16
                  while physically present in California and using a cellular
  17              device with a California area code, participated for the first
  18              time in an outbound telephone conversation with a
  19              representative of Defendant or its agent who were recording
  20              the conversation without first informing the individual that the
  21              conversation was being recorded. ”
  22 Membership in the Settlement Class consists exclusively of individuals included
  23 on the list to be provided by Defendants to the Settlement Administrator, as set
  24 forth in the Agreement.
  25         Excluded from the Settlement Class is Defendants and their subsidiaries and
  26 affiliates, employees, officers, directors, agents and representatives and its family
  27 members; Class Counsel; all judicial officers who have presided over the Lawsuit;
  28
                                                   1
                         PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 3 of 8 Page ID #:3715




   1 and all persons who timely elect to become Opt-Outs from the Settlement Class in
   2 accordance with this Order.
   3         3.       The Court finds that, for the purpose of settlement only, the requirements
   4 of Rule 23 of the Federal Rules of Civil Procedure are met by the class. Joinder of all
   5 class members in a single proceeding would be impracticable, if not impossible,
   6 because of their numbers and dispersion. Common issues exist among class members
   7 and predominate over questions affecting individual class members. Plaintiff’s
       claims are typical of those of the Settlement Class Members. Plaintiff and her counsel
   8
       will fairly and adequately protect the interests of the Settlement Class. Plaintiff has
   9
       no interest antagonistic to those of the Settlement Class and has retained counsel
  10
       experienced and competent to prosecute this matter on behalf of the class. Finally, a
  11
       class settlement is superior to other available methods for a fair resolution of the
  12
       controversy.
  13
             4.       The Court preliminarily finds that the requirements of Rule 23(e)(2)
  14
       of the Federal Rules of Civil Procedure are satisfied with request to the proposed
  15 settlement. The Class representatives and class counsel have adequately
  16 represented the class, as demonstrated by their efforts in certifying the class by
  17 contested motion after significant formal discovery and motion practice. The Court
  18 found that these requirements were satisfied in its July 24, 2017 Order granting
  19 Plaintiffs’ motion for class certification. Dkt. No. 74. Based on the record before
  20 the Court, The Court is persuaded that these requirements continue to be satisfied.
  21 Further, the proposed settlement was negotiated at arm’s length, with the assistance
  22 of experienced mediator Hon. Louis M. Meisinger (ret.), and over the course of
  23 several months of subsequent negotiations, conducted with the oversight and
  24 assistance of Judge Meisinger. The Court further finds that the relief provided to
  25 the class is adequate, fair and reasonable taking into account the costs, risks and
       delay of trial and appeal. Defendant articulated several bases upon which it
  26
       planned to mount a vigorous defense, including contesting plaintiffs’ claims at trial
  27
       and filing potential appeals.        Plaintiffs and Class Counsel adequately and
  28
                                                    2
                          PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 4 of 8 Page ID #:3716




   1 appropriately considered these risks in negotiating a settlement. Additionally, the
   2 method of distributing relief to the class, by giving direct notice by mail, and
   3 creating a pro rata distribution of a common fund without reversion, is a method of
   4 distribution and settlement that is commonly accepted by courts, including by This
   5 Court, as satisfying the requirements of Rule 23(e)(2). The terms of the proposed
       award of attorney’s fees are fair and preliminarily determined to be fair and
   6
       reasonable, given the length of time in litigation, and the results achieved. The
   7
       timing of payment is fair because fees and costs will be paid out of a common fund,
   8
       at the same time as the remainder of the class members. Finally, the proposed
   9
       settlement puts all class members on equal footing, which is appropriate under the
  10
       facts of this case, which involves the same statutory damages awarded to each class
  11
       member. Accordingly, the Court preliminarily finds that the requirements of Rule
  12
       23(e)(2) are satisfied.
  13         5.     For purposes of settlement, the Court appoints Named Plaintiffs Alfred
  14 and Jessy Zaklit to serve as class representatives. Further, pursuant to Rule 23(g)(1)
  15 of the Federal Rules of Civil Procedure, the Court appoints Todd M. Friedman and
  16 Adrian R. Bacon of The Law Office of Todd M. Friedman, P.C. to serve as Class
  17 Counsel.
  18         6.     Pursuant to Rule 23(c)(2)(B) and Rule 23(e) of the Federal Rules of Civil
  19 Procedure, the Court orders that the Settlement Class be given notice of the pendency
  20 of this action and the Parties’ proposed Settlement. The Court finds that the Class
  21 Notice dissemination procedure set forth in Section 9 of the Settlement (i) is the best
  22 practicable notice; (ii) is reasonably calculated, under the circumstances, to apprise
  23 Settlement Class Members of the pendency of the Lawsuit and of their right to object
       or to exclude themselves from the proposed Settlement; (iii) is reasonable and
  24
       constitutes due, adequate and sufficient notice to all persons entitled to receive notice;
  25
       and (iv) meets all applicable requirements as set forth by law. Thus, the Court adopts
  26
       and incorporates the Class Notice dissemination procedures set forth in Section 9 of
  27
       the Settlement into this Order.
  28
                                                   3
                         PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 5 of 8 Page ID #:3717




   1         7.     The Court approves the Class Notice, Long Form Class Notice,
   2 Publication Notice and Opt-Out Form, which are attached as Exhibits A, B, and C to
   3 the Agreement. The Court also approves the creation of a Settlement Website by the
   4 Settlement Administrator.
   5       8.    The Court appoints Epiq Systems, Inc. as Claims Administrator to
       disseminate notice to the Settlement Class and administer the settlement. The Court
   6
       orders Epiq Systems, Inc. to: (i) create the Settlement Website; (ii) complete
   7
       dissemination of the Class Notice to the Settlement Class by 30 days after preliminary
   8
       approval; (iii) file proof of the dissemination of the Class Notice to the Settlement
   9
       Class at least fourteen (14) days before the Final Approval Hearing; (iv) establish a
  10
       post office box in Epiq Systems, Inc.’s name to be used for receiving opt-out requests,
  11
       objections, notices of intention to appear, and any other communications from
  12
       Settlement Class Members; (v) promptly furnish Class Counsel, Defense Counsel,
  13 and Defendants with copies of any and all opt-out requests, objections, notices of
  14 intention to appear, or other communications from Settlement Class Members that
  15 come into its possession; and (vi) provide the Opt-Out List to Class Counsel and
  16 Defense Counsel no later than seven (7) days after the opt-out period and file a
  17 declaration with the Court at least fourteen (14) days before the Final Approval
  18 Hearing attesting to the completeness and accuracy thereof.
  19         9.     The Court orders the Settlement Administrator to provide a list of
  20 objectors to Class Counsel and Defense Counsel no later than seven (7) days after the
  21 completion of the one hundred and thirty (130) day period in which Settlement Class
  22 Members may object to the settlement, and then file a declaration with the Court at
  23 least fourteen (14) days before the Final Approval Hearing attesting to the
       completeness and accuracy thereof and attaching a copy of all objections received.
  24
             10.    The Court sets a Final Approval Hearing on August 19, 2019, at 10:00
  25
       A.M. to consider the fairness, reasonableness, and adequacy of the proposed
  26
       Settlement and determine whether it should finally be approved by the Court. At that
  27
  28
                                                  4
                        PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 6 of 8 Page ID #:3718




   1 time, the Court will hear any applications for attorneys’ fees, expenses, and/or service
   2 awards.
   3      11.       The Court sets June 3, 2019 as the deadline for filing the final approval
   4 motion and the application for the Attorneys’ Fee Award.
   5      12. The Court sets July 5, 2019 as the deadline by which Settlement Class
       Members must submit any: (i) request for exclusion from the Settlement Class; or (ii)
   6
       objection to the Settlement or to the Attorneys’ Fee Award. The procedures and
   7
       requirements for opting out of the Settlement Class or objecting to the Settlement or
   8
       to the Attorneys’ Fee Award are set forth below.
   9
             13.    The Court sets July 26, 2019 as the deadline for filing any reply
  10
       memorandum in further support of final approval of the proposed Settlement or the
  11
       Attorneys’ Fee Award application.
  12
             14.    The Court orders that any Settlement Class Member who wishes to
  13 exclude him/herself from the Settlement Class may either submit an online Opt-Out
  14 Form electronically through the Settlement Website or print and mail the online form
  15 to the Settlement Administrator. Any Settlement Class Member who does not submit
  16 a timely written request for exclusion from the Settlement Class will be bound by all
  17 proceedings, orders, and judgments in the Lawsuit, even if such Settlement Class
  18 Member has previously initiated or subsequently initiates individual litigation or other
  19 proceedings encompassed by the Release.
  20         15.    The Court orders that any Settlement Class Member who becomes an
  21 Opt-Out may rejoin the Settlement Class by providing written notice to the Settlement
  22 Administrator no later than fourteen (14) days before the Final Approval Hearing.
  23         16.    The Court orders that any Settlement Class Member who does not
       exclude him/herself from the Settlement Class and who wishes to object to the
  24
       fairness, reasonableness, or adequacy of the Settlement or to the Attorneys’ Fee
  25
       Award must serve on the Settlement Administrator no later than July 5, 2019 a
  26
       statement of the objections signed by the Settlement Class Member. The objection
  27
       shall contain all of the following information: (i) the objector’s full name, address,
  28
                                                  5
                        PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 7 of 8 Page ID #:3719




   1 email, and mobile telephone number at which he or she was called by Nationstar; (ii)
   2 a written statement of all grounds for the objections accompanied by any legal support
   3 for such objections; (iii) copies of any papers, briefs, or other documents upon which
   4 the objection is based; (iv) a written statement as to whether the objector intends to
   5 appear at the Final Approval Hearing; (v) a declaration setting forth any other
       objections submitted by the objector, or the objector’s counsel, to any class action
   6
       settlement submitted in any court, whether state, federal or otherwise, in the United
   7
       States; and (vi) if the objector intends to appear at the Final Approval Hearing through
   8
       counsel, the objection must also identify the attorney(s) representing the objector who
   9
       will appear at the Final Approval Hearing. Any Settlement Class Member who does
  10
       not submit a timely written objection in accordance with the procedures stated herein
  11
       shall be foreclosed from seeking any adjudication or review of this settlement by
  12
       appeal or otherwise.
  13         17.    The Court orders that any Settlement Class Member, who submits a
  14 written objection and who intends to make an appearance at the Final Approval
  15 Hearing, provide to the Settlement Administrator (who shall forward it to Class
  16 Counsel and Defense Counsel) and file with the Clerk of the Court the written
  17 objection as well as a notice of intention to appear at the Final Approval Hearing no
  18 later than thirty (30) days before the Final Approval Hearing.
  19         18.    The Court orders that any attorney hired by a Settlement Class Member
  20 will be at the Settlement Class Member's sole expense for the purpose of objecting to
  21 this Settlement or to the Attorneys' Fee Award and such attorney shall provide to the
  22 Settlement Administrator (who shall forward it to Class Counsel and Defense
  23 Counsel) and file with the Clerk of the Court the written objection by the deadline
       specified in paragraph 15 above as well as file a notice of intention to appear at the
  24
       Final Approval Hearing no later than thirty (30) days before the Final Approval
  25
       Hearing.
  26
             19.    The Court orders that (i) the submission of an objection allows Class
  27
       Counsel or Defendants’ Counsel to notice the deposition of the objector consistent
  28
                                                  6
                        PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
Case 5:15-cv-02190-CAS-KK Document 120 Filed 03/04/19 Page 8 of 8 Page ID #:3720




   1 with the Federal Rules of Civil Procedure at an agreed-upon location and to seek any
   2 documentary evidence or tangible items that are relevant to the objection; (ii) the
   3 failure by an objector to make himself or herself available for deposition or to comply
   4 with expedited discovery requests may result in the Court striking the objector’s
   5 objection and denying that person the opportunity to make an objection or to be heard;
       and (iii) the Court may tax the costs of any such discovery to the objector or the
   6
       objector’s counsel should the Court determine that the objection is frivolous and/or
   7
       made for an improper purpose. The Court preliminarily enjoins all Settlement Class
   8
       Members unless and until they have timely excluded themselves from the Settlement
   9
       Class from: (i) filing, commencing, prosecuting, intervening in, promoting or
  10
       participating (as class members or otherwise in) as any jurisdiction or arising out of
  11
       the claims and causes of action, or the facts and circumstances relating thereto, in this
  12
       Action; or (ii) organizing Settlement Class Members who have not been excluded
  13 from the Settlement Class into a separate class for purposes of pursuing as a purported
  14 class action any lawsuit (including by seeking to amend a pending complaint to
  15 include class allegations, or seeking class certification in a pending action) based on
  16 or relating to the claims and causes of action, or the facts and circumstances relating
  17 thereto, in this Action.
  18
             IT IS SO ORDERED.
  19
  20
       Dated: March 4, 2019                           _
  21                                                  Honorable Christina A. Snyder
  22                                                  United States District Court Judge
  23
  24
  25
  26
  27
  28
                                                   7
                         PLAINTIFFS’ NOTICE OF MOTION FOR CLASS CERTIFICATION
